Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 1 of 25 PageID 3553




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


   STATE OF FLORIDA,

                    Plaintiff

                       v.                       Case No. 8:21-cv-839-SDM-AAS

   XAVIER BECERRA, Secretary of the
   Dep’t of Health and Human Services,
   et al.,
                   Defendant.




           THIRD DECLARATION OF CAPTAIN AIMEE TREFILETTI
             DEPARTMENT OF HEALTH AND HUMAN SERVICES
            CENTERS FOR DISEASE CONTROL AND PREVENTION


  I, Aimee Treffiletti, declare as follows:

     1) I currently hold the position of Program Chief of the Centers for Disease

  Control and Prevention’s (CDC) Vessel Sanitation Program (VSP) and have served

  in this position since 2016. VSP is an applied environmental health program with a

  mission to help the cruise ship industry prevent and control the introduction,

  transmission, and spread of gastrointestinal illness on board cruise ships in U.S.

  waters. CDC is an agency within the U.S. Department of Health and Human

  Services (HHS).




                                          -1-
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 2 of 25 PageID 3554




     2) Prior to assuming my current position, I served as an Environmental Health

  Officer and as Assistant Deputy Program Chief in the VSP. Between 2008 and early

  2020, I conducted almost 700 cruise ship public health inspections and trained over

  4,000 cruise ship managers and supervisors on maritime public health principles.

  Based this experience, I am familiar with the cruise ship industry’s policies and

  practices to mitigate onboard illnesses and their response when outbreaks of illness

  occur on board cruise ships.

     3) I have been leading the CDC Maritime Unit in support of CDC’s COVID-19

  response on cruise ships since April 15, 2020. I oversee a staff of between 25 and 30

  CDC personnel who compose the Maritime Unit’s various teams, which, among

  other duties, gather and compile epidemiologic and other data; review laboratory test

  results and assist cruise ship operators in building capacity to test passengers and

  crew for COVID-19 and other illnesses; assist cruise ship operators in responding to

  illnesses onboard; create public health surveillance systems for cruise ship operators

  to assess whether COVID-19 exists on board; and assist with communications to

  media, interagency partners, cruise industry, and the public.

     Background

     4) While cruise ships share similarities with other forms of travel or recreation

  such as airlines, railroads, buses, subways, hotels, casinos, sports venues, and theme

  parks, there are several factors that make them a unique environment that facilitates

  the spread of COVID-19.

           • Cruises bring travelers together from different countries.
                                             2
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 3 of 25 PageID 3555




              • Cruise vary in size with larger cruises of more than 6,000 passengers.

              • Passengers and crew move in closed and semi-closed settings that

                  facilitate transmission of COVID-19.

              • Cruises include frequent events that bring passengers and crew close

                  together, including group and buffet dining, entertainment events, and

                  excursions.

              • Cruise ship cabins are small, increasing the risk of transmission between

                  cabinmates.

              • Crew closely quarter in crowded spaces for eating and sleeping.

              • Infection among crew members may lead to transmission on sequential

                  voyages on the same ship because crew members may continue to work

                  and live onboard the ship from one cruise to the next.

              • Crew from one ship may in turn serve onboard multiple different ships

                  for subsequent voyages, which can amplify transmission.

      5) As explained in the Framework for Conditional Sailing Order (85 Fed. Reg.

  70153) (hereinafter, the “CSO”), multiple studies confirm that transmission rates on

  board ship are in fact much higher than in other settings.1 While overall public health



  1
   Kordsmeyer, A.-C.; Mojtahedzadeh, N.; Heidrich, J.; Militzer, K.; von Münster, T.; Belz, L.; Jensen, H.-J.; Bakir,
  S.; Henning, E.; Heuser, J.; et al. Systematic Review on Outbreaks of SARS-CoV-2 on Cruise, Navy and Cargo
  Ships. Int. J. Environ. Res. Public Health 2021, 18, 5195. https://doi.org/10.3390/ijerph18105195; Rocklöv J, Sjödin
  H, Wilder-Smith A. COVID– 19 Outbreak on the Diamond Princess Cruise Ship: Estimating the Epidemic Potential
  and Effectiveness of Public Health Countermeasures. J. Travel Med. 2020; 18;27(3):taaa030.
  https://doi.org/10.1093/jtm/taaa030; Payne DC, Smith-Jeffcoat SE, Nowak G, et al. SARS–CoV–2 Infections and
  Serologic Responses from a Sample of U.S. Navy Service Members—USS Theodore Roosevelt, April 2020. MMWR
  Morb Mortal Wkly Rep 2020;69:714–721. DOI: http://dx.doi.org/10.15585/mmwr.mm6923e4.

                                                           3
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 4 of 25 PageID 3556




  outlooks in the U.S. have improved, the factors described above and the studies

  regarding transmission rates, lead the CDC to conclude that transmission rates on

  board cruise ships will continue to be higher than elsewhere.

      6) While cruising will never be a zero-risk activity for spread of COVID-19, CDC

  has worked with cruise ship operators to manage this risk and allow cruise ship

  operators to resume passenger operations in a way that protects crew members,

  passengers, port personnel, and communities.

      7) Nearly all cruise ships are foreign flagged, operate on roundtrip itineraries, and,

  per 46 U.S.C. § 55103, may not travel between U.S. ports without making a stop at a

  foreign port. Out of the 65 cruise ships2 currently operating under the CSO, only one

  cruise ship, the Pride of America, operated by NCL America, a division of Norwegian

  Cruise Lines, is registered in the United States and operates exclusively between U.S.

  ports in Hawaii. All cruise ships operating out of Florida and subject to the CSO are

  foreign flagged; these ships must stop at one or more foreign ports during each

  voyage.

      8) Individual state and local health departments have not traditionally regulated

  cruise ship operations. Depending on the jurisdiction, state and local health

  departments typically lack the legal authority, staffing, training, and public health

  resources, to conduct illness surveillance and take other actions to manage

  communicable disease risk on board cruise ships. Moreover, such health departments


  2
    Silverseas Cruises’ Silver Muse entered U.S. waters on July 4, 2021, and is now operating under the CSO, raising
  the total number of ships operating under the CSO to 65.

                                                           4
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 5 of 25 PageID 3557




  have been strained by the current pandemic and have devoted public health resources

  to other areas of concern, such as elder care facilities, schools, and local businesses.

      9) Based upon information and belief, neither the Florida Department of Health

  nor any local health departments in Florida have any health and safety protocols

  specific to preventing COVID-19 onboard cruise ships and rely on the CDC to

  oversee this public health activity. In submissions to the CDC in response to a

  request for information, Florida ports requested CDC oversight in this area. ECF

  No. 31-2, at pdf pp. 14, 18, 20.

      The Conditional Sailing Order’s Requirements

      10) On October 30, 2020, CDC issued the CSO, which resumes cruise ship

  passenger operations in U.S. waters through a phased approach. There are four

  phases to the CSO: mass crew testing and acquiring onboard laboratory testing

  equipment (Phase 1); preparing for simulated and revenue voyages (e.g., identifying

  locations through port agreements to provide for the quarantine or isolation,

  respectively, of exposed and ill passengers) (Phase 2A) and simulated voyages to test

  onboard health and safety protocols (Phase 2B);3 applying for a COVID-19

  Conditional Sailing Certificate (Phase 3); and passenger revenue voyages with public

  health precautions (Phase 4). Cruise ship operators that choose to sail with 95%




  3
   Simulated voyages are short test sailings with volunteer passengers, designed to practice and test insofar as
  practicable the cruise ship operator’s ability to mitigate COVID-19 onboard prior to beginning passenger revenue
  voyages.

                                                          5
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 6 of 25 PageID 3558




  vaccinated crew and 95% vaccinated passengers do not have to conduct a simulated

  voyage prior to applying for a COVID-19 Conditional Sailing Certificate.

        11) The CSO employs traditional public health tools to manage COVID-19 risk on

  board cruise ships, including: public health surveillance (i.e., the ongoing collection,

  analysis and dissemination of health-related data to provide information to mitigate

  potential outbreaks); testing, disease reporting, requiring the cruise ship operator to

  arrange for the isolation of ill persons and quarantine of exposed persons and their

  contacts; and non-pharmaceutical interventions such as masks4 and physical

  distancing; and vaccinations.

        12) The CSO does not require cruise ships to build onboard laboratories. Rather,

  cruise ship operators must procure an onboard testing unit about the size of a

  desktop printer that easily fits within their existing medical centers. This equipment

  allows cruise ship operators to more easily test for the virus that causes COVID-19,

  can be operated with rudimentary training, and does not require a professional

  laboratorian. Moreover, cruise ships’ pre-existing medical centers typically already

  have different types of laboratory testing equipment on board for diagnosing illness.

        13) The CSO does not require cruise ship operators to revamp a ship’s ventilation

  system. Rather, CDC’s technical instructions only require that cruise ship operators

  ensure that existing ventilation systems, such as toilet room exhaust fans, operate




  4
      https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/masking-science-sars-cov2.html

                                                           6
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 7 of 25 PageID 3559




  properly and that sufficient negative air pressure (i.e., air blows in, not out) exists in

  medical centers and in cabins designated for isolation and quarantine.

     14) The CSO also does not operate to “detain” cruise ships. Rather, the CSO

  functions as “controlled free pratique,” meaning that it sets forth the minimum

  public health and safety measures that cruise ship operators must observe as a

  condition of operating in U.S. waters. Cruise ship operators that choose to not follow

  these health and safety standards may depart U.S. waters. Those remaining in U.S.

  waters are not “detained” and are free to move around.

     Cruise Ships are Satisfying CSO Requirements and Restarting Passenger
     Voyages

     15) As of July 5, 2021, out of the 65 ships covered by the CSO, 53 have completed

  mass crew testing and 59 have acquired the onboard laboratory testing equipment

  required by the Order.

     16) As of July 5, 2021, cruise ship operators representing 11 brands—Bahamas

  Paradise Cruise Line, Carnival Cruise Lines, Celebrity Cruises, Disney Cruise Line,

  Holland America Line, MSC Cruises, Norwegian Cruise Line, Oceania Cruises,

  Princess Cruises, Regent Seven Seas Cruises, and Royal Caribbean International—

  have submitted port agreements to CDC’s Maritime Unit. Additionally, CDC’s

  Maritime Unit has been in discussions with cruise ship operators representing 3

  additional brands—American Queen Steamboat Company, Crystal Cruises, and

  Virgin Voyages—with specific plans to operate ships under the CSO beginning in

  July-September.


                                               7
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 8 of 25 PageID 3560




     17) These port agreements collectively cover 47 vessels at 11 ports of call: Port of

  Palm Beach, Port Everglades, Port of Miami, Port Canaveral, Port of Galveston,

  Port of Seattle, Cape Liberty Cruise Port (New Jersey), and four Alaska ports.

  CDC’s Maritime Unit has approved port agreements for all 47 vessels. Twelve

  vessels have been approved for more than one port.

    18) As of July 5, 2021, CDC’s Maritime Unit has received and granted 13 requests

  from cruise ship operators to conduct simulated voyages under the CSO. The

  Maritime Unit has communicated to Royal Caribbean International that it must

  confirm that it has installed its laboratory testing equipment and tested its crew prior

  to conducting a simulated voyage onboard the Ovation of the Seas. The other requests

  for simulated voyages have been or were approved for the following ships and dates:

           • Freedom of the Seas sailed out of Port Miami on June 20, 2021

           • Serenade of the Seas planned out of Port of Seattle on July 7, 2021

           • MSC Meraviglia planned out of Port Miami on July 17, 2021

           • Allure of the Seas planned out of Port Canaveral on July 27, 2021

           • Disney Fantasy planned out of Port Canaveral on July 28-30, 2021

           • Independence of the Seas planned out of Port of Galveston on August 1,

              2021

           • Symphony of the Seas planned out of Port Miami on August 1, 2021

           • Mariner of the Seas planned out of Port Canaveral on August 11, 2021




                                              8
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 9 of 25 PageID 3561




           • Oasis of the Seas planned out of Cape Liberty Cruise Port on August 22-

              28, 2021

           • Disney Dream planned out of Port Canaveral (Disney Cruise Lines to

              provide sailing dates)

           • Grand Classica planned out of Port of Palm Beach (Bahamas Paradise

              Cruise Line to provide sailing dates)

           • Odyssey of the Seas planned out of Port Everglades (Royal Caribbean

              International to provide sailing dates)

  Upon information and belief, most of these ships plan to commence passenger

  operations within two weeks of completing their simulated voyage.

     19) As of July 5, 2021, CDC’s Maritime Unit has received and granted COVID-19

  Conditional Sailing Certificates to conduct revenue passenger voyages to 12 ships

  operating under the CSO.

     20) The Maritime Unit has communicated to Celebrity Cruises that the Celebrity

  Millennium must confirm that the ship has submitted 14 days of surveillance

  reporting prior to entering U.S. waters. The Maritime Unit has communicated to

  Norwegian Cruise Line that the Norwegian Encore and Norwegian Gem must confirm

  that all crew have been tested prior to resuming passenger revenue voyages.

     21) Cruise ship operators granted a COVID-19 Conditional Sailing Certificate

  began or have indicated they plan to begin passenger revenue voyages on the

  following dates:


                                            9
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 10 of 25 PageID 3562




           •   Celebrity Edge out of Port Everglades began on June 26

           •   Freedom of the Seas out of Port Miami began on July 2

           •   Carnival Vista out of Port of Galveston began on July 3

           •   Carnival Horizon out of Port Miami began on July 4

           •   Carnival Breeze out of Port of Galveston beginning on July 15

           •   Celebrity Millennium out of Port or Seattle beginning on July 23

           •   Nieuw Amsterdam out of Port of Seattle beginning on July 24

           •   Celebrity Equinox out of Port Everglades beginning on July 25

           •   Majestic Princess out of Port of Seattle beginning on July 25

           •   Carnival Miracle out of Port of Seattle beginning on July 27

           •   Norwegian Encore out of Port of Seattle beginning on August 1

           •   Norwegian Gem out of Port of Miami beginning on August 10

  Upon information and belief, all these ships have already booked passengers for

  these voyages and will continue sailing on back-to-back voyages, i.e., embark new

  passengers on the same day as they disembark passengers from a previous voyage.

        CDC Collaboration with Cruise Lines

     22) The CDC has been working collaboratively with cruise lines to ensure a safe

  restart of sailing. Since November 30, 2020, CDC, and often senior leadership from

  other relevant federal agencies, have engaged in regularly scheduled calls with cruise

  industry representatives to discuss their restart plans. This includes the following

  types of meetings:


                                             10
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 11 of 25 PageID 3563




         • high-level executive meetings with cruise line CEOs to engage in dialogue

            and exchange information regarding the impact of vaccines and other

            scientific developments since the CSO was issued,

         • technical assistance calls with cruise line personnel representing operations,

            medical, and public health, to discuss operational questions about the CSO

            and technical instructions, and

         • ad hoc meetings with individual cruise lines to discuss questions related to

            their specific operations.

     23) During these calls, and in subsequent email communications, cruise industry

  representatives have expressed their desire to rebuild passenger confidence, prove

  COVID-19 can be successfully managed on board cruise ships sailing in U.S. waters,

  and avoid a repeat of cruise ship humanitarian crises (e.g., Diamond Princess, Grand

  Princess, Costa Luminosa, Zaandam) that occurred in the early days of the pandemic.

  Cruise industry representatives have also expressed concern that a large scale

  COVID-19 outbreak onboard one cruise ship could jeopardize their restart plans and

  the future of the entire industry.

         Ongoing Public Health Risks Due to COVID-19 Require Continued CDC
         Oversight

     24) Because cruise ship operators are restarting operations mostly on ships that

  have not carried passengers since March 2020, and with new crew implementing

  new health and safety protocols, shortfalls in training or in fully implementing

  protocols are to be expected. It is particularly important that any lapses in training or

                                              11
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 12 of 25 PageID 3564




  in implementing protocols be identified and quickly remedied, especially if the ship

  plans to sail with less than 95% vaccinated passengers. CDC oversight is essential to

  ensuring that such lapses are identified and promptly addressed.

        25) For example, on June 20–22, 2021, a cruise ship operator conducted the first

  simulated voyage under the CSO onboard a cruise ship sailing out of the Port of

  Miami. Five CDC personnel were present to inspect the vessel; three of these

  inspectors sailed with the cruise ship until the end of the simulated voyage on June

  22.

        26) During and at the close of this inspection, CDC inspectors shared and

  discussed their observations with cruise ship personnel. The inspectors identified the

  following areas needing improvement prior to the ship’s first passenger revenue

  voyage:

        • Staff training deficiencies in operating laboratory testing equipment, failures to

           properly use personal protective equipment, and lapses in identifying

           unvaccinated passengers required to wear masks and physically distance.

        • Incomplete documentation of procedures relating to COVID-19 laboratory

           testing equipment, which could lead to inconsistent and unreliable COVID-19

           test results.

        • Unvaccinated passengers needing COVID-19 testing mixed with other

           passengers, and passengers with positive test results were not physically

           distanced from other passengers cleared for embarkation.



                                               12
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 13 of 25 PageID 3565




     • Inconsistent signage to remind passengers to physically distance, such as

        limiting capacity in elevators.

  After discussing these observations with the cruise ship operator and based on the

  operator’s submission of an “after-action” report, on June 28, CDC issued the

  operator a COVID-19 Conditional Sailing Certificate to conduct passenger revenue

  voyages.

     27) On June 26, 2021, a cruise ship operator conducted the first revenue

  passenger voyage in U.S. waters since the start of the pandemic. Four CDC

  personnel were present to inspect the vessel but did not sail with the ship. The

  inspectors identified the following areas needing improvement:

     • Unvaccinated passengers mixed with other embarking passengers during the

        check-in process prior to receiving the results of their pre-embarkation

        COVID-19 test results.

     • Cruise line employees screening and directing embarking passengers in the

        terminal seemed unsure of the process for unvaccinated passengers.

     • Another employee conducting embarkation screening of passengers was

        unsure on the route to send unvaccinated passengers to be tested.

  While these deficiencies present less of a public health concern because the ship is

  operating with 95% of crew and 95% of passengers fully vaccinated, CDC has

  advised the cruise ship operator of these observations so that they can be remedied.




                                            13
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 14 of 25 PageID 3566




        28) While COVID-19 can be a manageable risk on board cruise ships, continued

  CDC oversight and supervision are needed to protect the public’s health.

  Specifically, CDC is aware of cruise ship operators mislabeling positive COVID-19

  test results as negative; improperly engaging in repeat testing of crew to negate the

  reporting of a positive test result; erroneously interpreting test results; accidentally

  releasing crew early from quarantine due to an error in transcribing names; and

  failing to prevent obvious breaches of quarantine by crew.

        29) Furthermore, as cruise ship operators have continued to embark new crew in

  anticipation of passenger revenue voyages in the U.S., cases of COVID-19 among

  crew have been reported, highlighting the continued need for public health

  management of cases to mitigate this risk.

        • On June 11, 2021, CDC was notified of three positive COVID-19 test results

             among crew members on a cruise ship (Cruise Ship A) with an additional 12

             positive cases subsequently identified in crew. Because this ship will not be

             sailing as a highly vaccinated ship, the ship was scheduled to conduct a

             simulated voyage, but postponed the simulation because of these infections.5

        • On June 17, 2021, CDC was notified of one positive COVID-19 test result for

             a crew member on another cruise ship (Cruise Ship B). After an investigation,

             the ship was cleared by CDC to conduct passenger revenue voyages and is

             sailing as a highly vaccinated ship.



  5
      Cruise Ship Color Status | CDC Accessed June 27, 2021.

                                                          14
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 15 of 25 PageID 3567




      • On June 24, 2021, CDC was notified of five positive COVID-19 test results

          among crew members on a cruise ship (Cruise Ship C).6 Because this ship will

          not be sailing as a highly vaccinated ship, the ship was scheduled to conduct a

          simulated voyage, but postponed the simulation because of these infections.7

      • On June 25, 2021, CDC was notified of three positive COVID-19 test results

          among crew members on a cruise ship (Cruise Ship D). Because this ship will

          not be sailing as a highly vaccinated ship, the ship was scheduled to conduct a

          simulated voyage, but postponed the simulation because of these infections.8

      30) Further, CDC recently classified Delta as a virus variant of concern. Variants

  of concern spread more easily and quickly than other COVID-19 variants, which

  may lead to more cases, particularly among the unvaccinated. Early evidence shows

  that the Delta variant spreads 64% more easily than the Alpha variant, which spreads

  50% more easily than the original SARS-CoV-2 strain. Preliminary data suggests that

  the Delta may lead to more severe disease as well.9, 10, 11, 12 Due to concern over

  variants, protective public health measures—such as testing, mask use, and physical

  distancing—are particularly important for the unvaccinated.




  6
    Cruise Ship Color Status | CDC Accessed June 27, 2021.
  7
    Cruise Ship Color Status | CDC Accessed June 27, 2021.
  8
    Cruise Ship Color Status | CDC Accessed June 27, 2021.
  9
    SARS-CoV-2 Variant Classifications and Definitions (cdc.gov)
  10
     About Variants of the Virus that Causes COVID-19 | CDC
  11
     CDC Director Rochelle Walensky On Coronavirus Variants And Vaccinations : NPR
  12
     Increased Household Transmission of COVID-19 Cases Associated with SARS-CoV-2 Variant of Concern
  B.1.617.2: A national case-control study (khub net)

                                                     15
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 16 of 25 PageID 3568




       31) Cruise ship voyages from the U.S. will include itineraries to countries that

  have low vaccination rates but are reopening to international tourism. These

  countries have limited testing capabilities for their populations, which restricts their

  ability to identify COVID-19, including variants of concern. Cruise ship travel to

  these countries may risk introducing variants of concern into the United States.

  Travelers may be at risk for getting and spreading COVID-19 variants in the

  following countries where cruise ships that have submitted requests for simulated

  voyages or applications for revenue passenger voyages intend to sail, per published

  itineraries: the Bahamas, Mexico, Honduras, Saint Maarten, Dominican Republic,

  Haiti, Aruba, and Saint Kitts and Nevis. 13, 14, 15, 16, 17, 18, 19, 20, 21

       32) Removing traditional public protections, as implemented through the CSO—

  public health surveillance, testing, reporting, requiring the cruise ship operator to

  rapidly identify and isolate infectious persons and quarantine exposed persons and

  their contacts, implementing non-pharmaceutical interventions (such as mask

  wearing and physical distancing), and confirming vaccination status—just as cruising

  is beginning to restart, places the public at risk, undermines public confidence in the




  13
     COVID-19 in the Bahamas
  14
     COVID-19 in Mexico
  15
     COVID-19 in Trinidad and Tobago
  16
     COVID-19 in Honduras
  17
     COVID-19 in Sint Maarten
  18
     COVID-19 in the Dominican Republic
  19
     COVID-19 in Haiti
  20
     COVID-19 in Aruba
  21
     COVID-19 in Saint Kitts and Nevis

                                                     16
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 17 of 25 PageID 3569




  ability of cruise ship operators to mitigate COVID-19, and jeopardizes cruise

  industry plans for safe restart.

         Vaccinated Cruises and Florida’s Vaccine Passport Law

     33) CDC and cruise industry representatives have further discussed the

  importance of high vaccination rates among passengers and crew for the safe restart

  of cruising. In an April 26, 2021 statement describing the industry’s vaccination

  goals, industry representatives explained that that “the vast majority of our guest

  bookings will be fully vaccinated before sailing.” Similarly, in a May 11 letter, Cruise

  Line International Association (CLIA), the leading industry trade group, stated that

  “vaccines are a gamechanger and cruise line requirements will serve to incentivize

  passengers to become vaccinated.” See Exhibit A, attached. CDC fully supports the

  efforts of cruise ship operators to operate highly vaccinated cruises because vaccines

  provide the best available protection against COVID-19.

     34) While CDC and the cruise industry recognize the important role of

  vaccinations in the safe restart of cruising, the Florida “vaccine passport” law has

  created uncertainty for cruise ship operators. This law, Senate Bill (SB) 2006, was

  signed on May 3, 2021. SB 2006 prohibits any business entity operating in Florida

  from requiring patrons or customers from providing any documentation certifying

  COVID-19 vaccination to gain access to, entry upon, or service from the business.

  Cruise ships operating in Florida that attempt to verify vaccination status could

  therefore face penalties of up to $5,000 per passenger.



                                             17
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 18 of 25 PageID 3570




     35) CDC is aware of at least one cruise line that initially planned to operate with

  fully vaccinated travelers but has now changed its plans and opted to conduct a

  simulated voyage instead because of the risk of exorbitant fines being levied by

  Florida if they confirm passengers’ vaccination status at embarkation. Ships sailing

  out of Washington and Alaska do not face this uncertainty, and CDC remains

  committed to working with the cruising industry to resume safer sailing.

     36) Accordingly, it is my professional judgment based on all the information

  available to CDC, that it is necessary to continue the CSO to protect the public’s

  health by mitigating unnecessary risk of COVID-19 transmission onboard cruise

  ships and into surrounding communities.

     37) In accordance with 28 U.S.C. § 1746, I declare, under penalty of perjury, that

  the above information is true and correct to the best of my knowledge and belief.

        Signed this 6th day of July 2021.




                                   _____________________________________

                                   Aimee Treffiletti, MPH, REHS (CAPT, USPHS)
                                   Maritime Unit
                                   Global Migration Task Force
                                   Centers for Disease Control and Prevention



                                            18
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 19 of 25 PageID 3571




                    EXHIBIT A
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 20 of 25 PageID 3572
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 21 of 25 PageID 3573
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 22 of 25 PageID 3574
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 23 of 25 PageID 3575
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 24 of 25 PageID 3576
Case 8:21-cv-00839-SDM-AAS Document 96-1 Filed 07/06/21 Page 25 of 25 PageID 3577
